                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SANDOR DEMKOVICH,                          )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )      No. 16-cv-11576
                                           )      Judge Edmond E. Chang
ST. ANDREW THE APOSTLE PARISH,             )
CALUMET CITY, and THE                      )
ARCHDIOCESE OF CHICAGO,                    )
                                           )
                     Defendants.           )

                                   NOTICE OF MOTION

TO:    Attached Service List

        PLEASE TAKE NOTICE that on May 13, 2019 at 8:30 a.m., or as soon thereafter as
counsel may be heard, the undersigned shall appear before the Honorable Judge Edmond Chang
in Room 2119 of the United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, or
before any other judge that may be sitting in his place and stead, and then and there present
Defendants' Motion For Clarification as to Court's May 5, 2019 Ruling, a copy of which has
been filed and served electronically.


                                           Respectfully submitted,
                                           St. Andrew the Apostle Parish, Calumet City, and
                                           the Archdiocese of Chicago

                                           By:    /s/ Alexander D. Marks
                                                  Alexander D. Marks

James C. Geoly
Alexander D. Marks
Burke, Warren, MacKay & Serritella, P.C.
330 North Wabash Avenue, 21st Floor
Chicago, Illinois 60611
Telephone:     (312) 840-7000
Facsimile:     (312)840-7900
                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that on March 7, 2019, a true and correct copy

of the foregoing Notice of Motion was filed electronically using the Court's Electronic Case

Filing System. A Notice of Electronic Filing will be sent by electronic mail to Plaintiff's counsel

of record by operation of the Court's Electronic Filing System.


                                                            By: /s/ Alexander D. Marks
4838-4138-1014




                                                2
